Title: From Thomas Jefferson to John Daly Burk, 1 June 1805
From: Jefferson, Thomas
To: Burk, John Daly


                  
                     Sir 
                     
                     Washington June 1. 1805
                  
                  Your favor of May 26. is recieved and I am perfectly disposed to communicate to you the collections I possess as far as their condition will admit. what this is will need explanation.
                  I have a collection, nearly compleat, of the laws from 1624. to 1662. where Pervis’s printed collection begins. but some of the volumes are in such a state of decay, that the leaf falls to pieces on being turned over. consequently as they never can be examined but once, I reserve that to the moment when the legislature shall decide to have an authentic copy taken. in the mean time I have sowed them up in oil cloth & seared the joints to preserve them from the air. these being antecedent to Bacon’s rebellion, are not within the period of your desires.
                  The printed collection of laws in my possession which comprehend the period you mention, to wit, from Bacon’s rebellion to 1752. are
                  
                     
                        Vol.
                        1.
                        Pervis’s collection 1662-1682.
                     
                     
                        
                        2.
                        Revisal of 1733. 1662-1732.
                     
                     
                        
                        3.
                        Revisal of 1748. 1662-1748.
                     
                     
                        
                        4.
                        Revisal of 1768. 1662-1768.
                     
                     
                        
                        5.
                        Fugitive sheets published each session. 1734-1772
                     
                     
                        
                        6th. 7th. & 8th. vols are of subsequent dates.
                     
                  
                  the 1st. 2d. 3d. & 4th. vols above mentioned are in every lawyer’s hands, therefore you will easily obtain them in your neighborhood. the 5th. volume is the only one of which there exists probably no other collection. this fact being generally known, the courts in the different parts of the states are in the practice of resorting to this volume for copies of particular acts called for in the cases before them. for this reason I have always refused to let it go from Monticello, not only because it might be lost, but because while it was gone out in the service of one person, many might have occasion to recur to it. but as the depositing it with Governor Page at the seat of government, will keep it within the access of others, and you mention that that deposit will be perfectly convenient for you. it shall be deposited there.   My collection of newspapers is from 1741. downwards. the vols preceding 1752. shall be sent with the other to Richmond to be used by you either there or at Petersburg according to your convenience. these also being the only collection probably in existence, I purchased & cherish it with a view to public utility. it is answering one of it’s principal objects when I put it into your hands, & the same public principles will ensure your care of it, and it’s restoration to it’s deposit when you shall have taken what you desire from it. I will immediately write to mr Randolph to take these books from the library at Monticello, of which he has the key, & to have them safely conveyed by water to Govr. Page at Richmond to whom also I will write on the subject. altho’ I have not yet had time to peruse the volume you have published (for indeed my occupations permit me to read almost nothing) yet occasional recurrence to parts of it, & the opinions of others who have read it, occasion me to regret that I am not in a situation to give you the benefit of all my materials. were I residing at home I could do it, & would with pleasure: and should a 2d. edition be called for after my return to live at Monticello, I am persuaded it will be in my power, as it is certainly in my wish, to furnish you with some useful matter, not perhaps to be found elsewhere. I pray you to accept my salutations & assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               